Citation Nr: 0936785	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-15 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for amputation of the 
left toe, secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran's claims folder was later transferred 
to the RO in Seattle, Washington.  

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of this hearing is associated with the Veteran's 
claims folder.

The Board remanded this case in August 2008 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  

The issues of service connection for diabetes mellitus and 
service connection for amputation of the left toe, secondary 
to diabetes mellitus are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current left knee degenerative joint disease is 
not etiologically due to service.  



CONCLUSION OF LAW

The Veteran's left knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDING AND CONCLUSION

Recitation of Applicable Law

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be had with evidence that a 
service-connected disability is the cause of another, 
nonservice-connected disability (secondary service 
connection).  38 C.F.R. § 3.310.


Recitation of Pertinent Evidence

The Veteran was hospitalized for treatment for a forklift 
fall during service in May 1966 for his spine and coccyx area 
and service treatment records reflect this injury.  No 
treatment or diagnosis is reflected in the service treatment 
records for his left knee at the time of his accident.  The 
balance of the Veteran's service treatment records are 
negative for a left knee injury.  

There are numerous private medical records submitted by the 
Veteran documenting left knee problems after his separation 
from service, including records submitted to the Social 
Security Administration in the 1990s.  A 1995 treatment 
record from Sahara Medical Center notes the Veteran slipped 
and fell on his left knee, causing pain.  He related a 1979 
injury with a left knee meniscectomy.  A 1996 treatment 
record noted the Veteran had a left knee meniscectomy in 
1979.  The Board notes a February 1998 examination report 
where the Veteran indicated he had injured his leg 20 years 
prior (1978) when he slipped down a hill and twisted his left 
knee.  

A January 2006 VA examiner found that the Veteran had 
degenerative osteoarthritis in his left knee while conducting 
an examination focused on the Veteran's left ankle.  The 
examiner did not focus on the Veteran's medical history or 
etiology of any left knee disability during this examination, 
however.  In addition, it is not clear that the examiner had 
reviewed the Veteran's claims file or had access to the 
various private treatment records showing treatment for the 
Veteran's left knee.  The examiner opined that the Veteran's 
left knee condition was on a more probable than not basis 
related to the Veteran's service-connected ankle injury.  

The Veteran testified in May 2008 that he was Freight Traffic 
Specialist in service and he fell three feet backward from a 
forklift in May 1966.  He indicated he fell backwards and 
came down on the left side of his knee and hurt his back and 
ankle as well.  The Veteran stated that he was off duty for 
about a week as a result of the fall and that he received 
painkillers as treatment for the balance of his time in 
service.  Seven to ten years later he was having more serious 
problems with his knee around 1973 or 1974; he received x-
rays that indicated his knee cartilage had been badly torn.  
The Veteran also indicated that he had a knee operation in 
1977.  


Unfortunately, any records reflecting this surgery in 1977 
are not associated with the claims file, despite attempts to 
obtain the necessary information from the Veteran for VA to 
obtain them.  Consequently, the claims file is devoid of 
these records.  While VA is obligated to assist a claimant in 
the development of a claim, there is no duty on the VA to 
prove the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The duty to assist is not always a one-way street.  
If a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Id.

A February 2009 VA examiner, who reviewed the Veteran's 
claims file and the medical records contained therein, noted 
that the Veteran reported he had surgery on his left knee in 
1979 at Massachusetts General Hospital.  The examiner noted 
that the Veteran stated he had a left knee injury during 
service, but that a left knee injury was not documented in 
the service records or any records until 1977.  In 1996, the 
examiner found a record that stated the first injury was in 
1976.  The examiner gave the Veteran a physical examination 
and conducted testing and x-rays.  The examiner diagnosed the 
Veteran with left knee degenerative joint disease.  The 
examiner opined that the Veterans left knee disability was 
not caused by his military service or his service-connected 
left ankle.  The rationale provided was that x-rays do not 
show any different degenerative joint disease from the right 
to the left knee to suggest any connection to the left ankle.  
The examiner noted that there were no records showing a 
connection between the Veteran's left ankle and left knee 
disability.  Further, the Veteran had a left knee injury out 
of service that accounts for his current disability.  In 
addition, the examiner indicated that the Veteran was very 
vague about his medical history and kept changing his story.  
The examiner noted that the Veteran was a very poor historian 
and that the history he provided did not match the medical 
records available.  

Analysis

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not given to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. 

In this case the Veteran currently has a left knee 
disability.  The question that must be answered is whether or 
not the left knee disability the Veteran currently has was 
caused by his military service.  The Veteran contends he had 
an accident during his military service that injured his left 
knee.  The Veteran's service treatment records document an 
accident in service, but there is no indication that he 
received any treatment or had any complaints regarding his 
knee at that time.  

There is reason to doubt the Veteran's credibility regarding 
his history of knee pain both during and then after service, 
providing a continuity of symptomatology.  In April 2004 that 
Veteran supplied all but the first page of a February 1998 
report by Dr. Hubley to the Texas Rehabilitation Commission.  
The entire report is contained in the records the RO obtained 
from the Social Security Administration; it is notable that 
the first page of this report, which the Veteran did not 
supply to VA, contains history reported by the Veteran of an 
injury to the left knee 20 years earlier (which would be in 
1978) and subsequent injury to that knee, but no report of 
injury during the Veteran's military service ending in 1966.  
Similarly, other post service treatment records do not 
contain a history of left knee injury during service.  In 
addition, the Board also notes that the Veteran in 1990s 
attributed his knee problems to injuries he suffered in the 
1970s.  The Board also observes that the Veteran did not 
attribute any left ankle problems to his knee problems in 
these older treatment records.  The Board also notes that 
there are no contemporaneous corroborative treatment records 
regarding the Veteran's knee, and that the veteran did not 
supply VA with information or authorization that would permit 
VA to obtain records of the reported treatment, including 
left knee surgery, in the 1970s.  It is also notable that the 
VA examiner in February 2009 specifically mentioned that the 
Veteran was very vague about history, kept changing his 
story, and was a very poor historian and did not match the 
available medical records.

While the Veteran has stated his belief that his alleged knee 
injury during military service caused his current left knee 
disability, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

There are two medical opinions of record, from VA examiners 
in January 2006 and February 2009.  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not (and the extent to which) they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

When reviewing the evidence of record, the Board is persuaded 
that the findings and opinion of the February 2009 VA 
examiner are most convincing, in that the examiner reviewed 
the medical evidence in the file and reflected a considered 
analysis of the pertinent criteria essential to determine the 
etiology of the Veteran's left knee disability.  The examiner 
performed a thorough evaluation, including x-ray review, and 
provided rationale for his findings and conclusions.  The 
examiner also discussed the previous clinical evidence and 
commented on the Veteran's own reported history at the 
examination.  The VA examination shows a review of the 
Veteran's complete medical history and claims file and the 
diagnosis and opinion are supported by medical evidence of 
record. 

While the January 2006 VA examiner provided a cursory opinion 
linking the Veteran's left knee disorder to his service-
connected left ankle, it is not clear that the physician had 
access to the Veteran's full medical records and history or 
that any clinical or x-ray analysis was done.  Additionally, 
the physician did not comment on any of the Veteran's post-
service knee injuries and the role they may have played in 
the etiology of the disorder.  There is also no explanation 
of the rationale to support his opinion.  

As explained above, the Board finds that the VA examination 
report of February 2009 is more probative than the January 
2006 VA examination report.  The most probative evidence and 
the greater weight of the medical opinion evidence indicates 
that the Veteran's current left knee disability is not as a 
result of an injury during his military service

Although the Board recognizes the Veteran's contentions 
regarding issues with his knee since service, it finds that 
the VA examiner's opinion outweighs any alleged continuity of 
symptomatology presented by the Veteran, particularly as it 
relates to the etiology of the Veteran's current disability.  
See Espiritu.  The Board again notes no contemporaneous 
corrobative treatment records regarding the Veteran's left 
knee in service.  In addition, the Veteran's post-service 
treatment records show multiple left knee injuries.  In light 
of all of the above, particularly the negative February 2009 
VA medical opinion, for the Board to conclude that the 
appellant's current bilateral knee disability had its origin 
during military service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for entitlement to 
service connection for a left knee disability must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Effective from May 30, 2008, 
section 3.159 was amended to eliminate the requirement that 
VA will request the claimant to provide any evidence in his 
or her possession that pertains to the claim pending before 
VA or filed thereafter.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection, by a 
letter in April 2004, before the adverse rating decision that 
is the subject of this appeal.  In March 2006 the Veteran was 
given the specific notice required by Dingess, supra.  The 
Board concludes that VA has met its duty to notify the 
Veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records.  Private medical records and the Social 
Security Administration records have been obtained by VA.  
The Veteran was given VA examinations, with medical opinions, 
in connection with the claim.  He also testified before the 
undersigned.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal, 
and he has done so.  Neither the Veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 


ORDER

Service connection for a left knee disability is denied.  


REMAND

Unfortunately, the Board must again remand the issues of 
entitlement to service connection for diabetes mellitus and 
for amputation of the left toe, secondary to diabetes 
mellitus.

The Veteran alleges that he has diabetes mellitus due to 
exposure to herbicides (Agent Orange).  His medical records 
establish a current diagnosis of diabetes mellitus many years 
after service.  In general, VA regulations allow for 
presumptive service connection for diabetes mellitus for 
Veterans who are presumed to have been exposed to Agent 
Orange while serving in the Republic of Vietnam beginning on 
January 9, 1962 and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).

In this case, the Veteran does not allege that he served in 
the Republic of Vietnam.  Rather, he asserts that he was 
exposed to Agent Orange while stationed in the Air Force as a 
Freight Traffic Specialist at Barksdale Air Force Base, 
Louisiana between December 1965 and June 1966.  

VA has developed specific procedures to determine whether a 
Veteran was exposed to herbicides in locations other than 
Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's 
Adjudication Procedure Manual, M21-1MR, Part VI, Subpart ii, 
2.C.10n., directs the RO to send a detailed statement of the 
Veteran's claimed herbicide exposure to the Compensation and 
Pension (C&P) Service via e-mail and request a review of the 
Department of Defense's inventory of herbicide operations to 
determine whether herbicides were used or tested as alleged.  
If such review does not confirm the exposure, a request 
should then be sent to the U.S. Army and Joint Services 
Research Center (JSRRC) for verification.  

The AMC submitted a request to the Compensation and Pension 
(C&P) Service via e-mail in December 2008, requesting a 
review of the Department of Defense's inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  C&P responded in January 2009 with a 
detailed response that indicated they did not find any 
evidence to support the Veteran's claim and that the RO (AMC 
in this case) should refer this case to JSRRC for 
verification.  A post-it note attached to the emailed 
response seems to indicate that the AMC referred this claim 
to the JSRRC in January 2009; however, there is no indication 
in the claims file that any response was ever received.  
Therefore, the full procedure to determine whether a Veteran 
was exposed to herbicides in locations other than Vietnam or 
along the demilitarized zone (DMZ) in Korea as proscribed in 
VA's Adjudication Procedure Manual, M21-1MR has not been 
completed.  

The Board's August 2008 remand directed the AMC to attempt to 
verify the Veteran's claimed herbicide exposure in locations 
other than in Vietnam during the Vietnam Era or along the DMZ 
in Korea, as specified in M21-1MR.  The Board finds that this 
has not yet been completed, as there is no indication in the 
claims file that the JSRRC provided a response to the query 
from the AMC.  Therefore, the matter must be remanded again 
for compliance with the instructions of the original remand.

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not complied with, with the Board 
itself errs in failing to insure compliance.  Stegall, Id.

With respect to the Veteran's claim for service connection 
for amputation of the left toe, secondary to diabetes 
mellitus, this claim is dependent on whether the Veteran 
receives service connection for diabetes mellitus.


Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's 
claimed herbicide exposure in locations 
other than in Vietnam during the Vietnam 
Era or along the DMZ in Korea, as 
specified in M21-1MR, to include referring 
this case to the JSRRC for any information 
that could be used to corroborate the 
Veteran's claimed herbicide exposure.  

2.  Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for diabetes mellitus and for 
amputation of the left toe, secondary to 
diabetes mellitus.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


